DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 2/26/2021 is acknowledged.
Claims 1-5 are amended.
Claims 8-20 are cancelled.
Claims 21-33 are new.
Claims 1-7 and 21-33 are pending.

Priority
The Examiner acknowledges that a certified English translation of the foreign applications has been provided in the response dated 2/262021.  Foreign application 201810152278.9, filed 2/14/2018, does not provide adequate support for the claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 21-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/986,696 (reference application – referred to as A696). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 is substantially similar to claim 1 of A696.
Claim 2 is substantially similar to claim 2 of A696.
Claim 3 is substantially similar to claim 3 of A696.

Claim 5 is substantially similar to claim 5 of A696.
Claim 6 is substantially similar to claim 6 of A696.
Claim 7 is substantially similar to claim 7 of A696.
Claim 21 is substantially similar to claim 1 of A696.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the apparatus contains an interface and a processor.
Claim 22 is substantially similar to claim 2 of A696.
Claim 23 is substantially similar to claim 3 of A696.
Claim 24 is substantially similar to claim 4 of A696.
Claim 25 is substantially similar to claim 5 of A696.
Claim 26 is substantially similar to claims 5 and 6 of A696.
Claim 27 is substantially similar to claim 7 of A696.
Claim 28 is substantially similar to claim 1 of A696.
Claim 29 is substantially similar to claim 2 of A696.
Claim 30 is substantially similar to claim 3 of A696.
Claim 31 is substantially similar to claim 4 of A696.
Claim 32 is substantially similar to claim 5 of A696.
Claim 33 is substantially similar to claims 5-7 of A696.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16,18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eriksson (US 20200367094) in view of Samsung (“QoS parameter – Packet Delay Budget” S2-163704 as cited in the IDS filed 2/2/2021) and Qiao (US 20190335392).
Re claim 1:
Eriksson discloses receiving, by an access network device from a control plane device, a core network (CN) packet delay (Fig.4 ref. 402-406 and Para.[0087]); 
determining, by the access network device, an access network (AN) PDB between a terminal device and the access network device based on the CN (Fig.4 ref. 420  and Para.[0079]  determining a remaining delay budget 24R that indicates a remaining portion of a delay budget 24 for the data block 16 to reach the destination node 14 (Block 420) Para.[0087]  calculating the remaining delay budget by subtracting the cumulative time delay from the delay budget – ); and 
scheduling, by the access network device, an air interface resource between the terminal device and the access network device based on the AN PDB (Fig.4 ref. 430 and Para.[0080]  deciding, based on the remaining delay budget, one or more of: whether or not to drop the data block; a modulation and coding scheme with which to schedule the data block for transmission from the radio network node; which one or more transmission resources to allocate for transmission of the data block).
As shown above, Eriksson discloses using a core network packet delay to determine an access network PDB.  Eriksson does not explicitly state the core network packet delay is a core network packet delay budget.
Samsung discloses a core network packet delay budget (PDB) (Pg.2 The sum of PDB-AN and PDB CN should not exceed the PDB in previous discussion).
Eriksson and Samsung are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eriksson to include a core network packet delay budget as taught by Samsung in order to support different latency requirements (Samsung Introduction).
Eriksson does not explicitly disclose receiving from a control plane device.
Qiao discloses receiving from a control plane device (Para.[0253]  the SMF 160 may send to the AMF 155 an N11 message e.g., a Nsmf_PDUSession_UpdateSMContext response (comprising: N1 SM container (PDU session ID, PDU session re-establishment indication), N2 SM information (PDU session ID, QoS profile and Para.[0256]  In an example, the AMF 155 may send ).
Eriksson and Qiao are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eriksson to include receiving from a control plane device as taught by Qiao in order to update allocation and policies (Qiao Para.[0253]).
Re claim 2:
Eriksson discloses wherein determining the AN PDB comprises subtracting, by the access network device, the CN PDB from the end-to-end PDB to obtain the AN PDB (Para.[0087]  calculating the remaining delay budget by subtracting the cumulative time delay from the delay budget – where the remaining delay budget is the “AN PDB”, the cumulative time delay is the “CN PDB” and the delay budget is the “end-to-end PDB”).
Re claim 3:
Eriksson discloses wherein the CN PDB is associated with a flow (Para.[0119]  In particular, a 5QI value is a 5G QoS Identifier, which is a scalar that is used as a reference to a specific QoS forwarding behavior, e.g. packet loss rate, packet delay budget, to be provided to a 5G QoS Flow).
Re claim 4:
As discussed above, Eriksson in view of Samsung and Qiao meet the limitations of the parent claims.
Eriksson does not explicitly disclose wherein the access network device is a target access network device serving the terminal device after a handover.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the access device of Eriksson can also be a target access network device serving the terminal device after a handover in order to configure the target access network device with the relevant parameters.  Park (US 20190124572 Para.[0324]) also shows the obvious variant of signaling to a access network device or a target access network device.
Re claim 5:
As discussed above, Eriksson in view of Samsung and Qiao meet the limitations of the parent claims.
Eriksson does not explicitly disclose wherein the control plane device is a session management function device, and wherein receiving the CN PDB comprises receiving, from an access and mobility management function device, an N2 path switch request acknowledgement message comprising the CN PDB obtained from a context update response message from the session management function device.
Qiao discloses wherein the control plane device is a session management function device, and wherein receiving the CN PDB comprises receiving, from an access and mobility management function device, an N2 path switch request acknowledgement message comprising the CN PDB obtained from a context update response message from the session management function device (Para.[0253]  the SMF 160 may send to the AMF 155 an N11 message e.g., a ).
As shown above, Qiao disclose an N2 path switch request message.  Qiao does not explicitly disclose an N2 path switch request acknowledgement message.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to send the CN PDB in an N2 path switch request acknowledgement message as an obvious variant of sending the CN PDB in an N2 path switch request message based on which device sends the N2 path switch request message.
Eriksson and Qiao are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eriksson to include obtaining and sending by a control plane device as taught by Qiao in order to update allocation and policies (Qiao Para.[0253]).


Re claim 6:
Qiao discloses wherein the context update response message further comprises flow information corresponding to the CN PDB (Para.[0253]  the SMF 160 may send to the AMF 155 an N11 message e.g., a Nsmf_PDUSession_UpdateSMContext response (comprising: N1 SM container (PDU session ID, PDU session re-establishment indication), N2 SM information (PDU session ID, QoS profile and Para.[0173]  In an example, the SMF 160 may provide the QFI together with the QoS profile containing the QoS parameters of a QoS flow to the (R)AN 105 and Para.[0175]  In an example, a 5G QoS indicator may be a scalar that may be employed as a reference to a specific QoS forwarding behavior (e.g. packet loss rate, packet delay budget) to be provided to a 5G QoS flow).
Re claim 7:
Qiao discloses wherein the flow information comprises a 5th generation (5G) QoS indicator (5QI) or a QoS flow identifier (QFI) (Para.[0253]  the SMF 160 may send to the AMF 155 an N11 message e.g., a Nsmf_PDUSession_UpdateSMContext response (comprising: N1 SM container (PDU session ID, PDU session re-establishment indication), N2 SM information (PDU session ID, QoS profile and Para.[0173]  In an example, the SMF 160 may provide the QFI together with the QoS profile containing the QoS parameters of a QoS flow to the (R)AN 105 and Para.[0175]  In an example, a 5G QoS indicator may be a scalar that may be employed as a reference to a specific QoS forwarding behavior (e.g. packet loss rate, packet delay budget) to be provided to a 5G QoS flow\).
Re claim 21:
	Claim 21 is rejected on the same grounds of rejection set forth in claim 1.  Para.[0193] discloses an interface and processor.

Re claim 22:
	Claim 22 is rejected on the same grounds of rejection set forth in claim 2.
Re claim 23:
	Claim 23 is rejected on the same grounds of rejection set forth in claim 3.
Re claim 24:
	Claim 24 is rejected on the same grounds of rejection set forth in claim 4.
Re claim 25:
	Claim 25 is rejected on the same grounds of rejection set forth in claim 5.
Re claim 26:
	Claim 26 is rejected on the same grounds of rejection set forth in claims 5 and 6.
Re claim 27:
	Claim 27 is rejected on the same grounds of rejection set forth in claim 7.
Re claim 28:
	Claim 28 is rejected on the same grounds of rejection set forth in claim 1.
Re claim 29:
	Claim 29 is rejected on the same grounds of rejection set forth in claim 2.
Re claim 30:
	Claim 30 is rejected on the same grounds of rejection set forth in claim 3.
Re claim 31:
	Claim 31 is rejected on the same grounds of rejection set forth in claim 4.
Re claim 32:
	Claim 32 is rejected on the same grounds of rejection set forth in claim 5.
Re claim 33:
	Claim 26 is rejected on the same grounds of rejection set forth in claims 5-7.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1,21, and 28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 2/26/2021 have been fully considered but they are not persuasive.
In the remarks, Applicant contends the combination of Eriksson in view of Qiao does not disclose receiving, by an access network device from a control plane device, a core network (CN) packet delay budget (PDB) between the access network device and a user plane function device; determining, by the access network device, an access network (AN) PDB between a terminal device and the access network device based on the CN PDB and an end-to-end PDB between the terminal device and the user plane function device. Because Eriksson discloses various delays incurred by a data block that are subtracted from a delay budget, not receiving a core network delay budget and determining an access network delay budget.
The Examiner respectfully disagrees.  The combination of Eriksson in view of Samsung and Qiao reads on the limitation as claimed.  Eriksson discloses receiving, by an access network device from a control plane device, a core network (CN) packet delay (Fig.4 ref. 402-406 and Para.[0087]); determining, by the access network device, an access network (AN) PDB between a terminal device and the access network device based on the CN PDB and an end-to-end PDB between the terminal device and the user plane function device (Fig.4 ref. 420  and Para.[0079]  determining a remaining delay budget 24R that indicates a remaining portion of a delay budget 24 for the data block 16 to reach the destination node 14 (Block 420) Para.[0087]  calculating the remaining delay budget by subtracting the cumulative time delay from the delay budget – ). 
As shown above, Eriksson discloses using a core network packet delay to determine an access network PDB.  Eriksson does not explicitly state the core network packet delay is a core network packet delay budget.  Samsung discloses a core network packet delay budget (PDB) (Pg.2 The sum of PDB-AN and PDB CN should not exceed the PDB in previous discussion).
Eriksson and Samsung are analogous because they both pertain to data communications.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eriksson to include a core network packet delay budget as taught by Samsung in order to support different latency requirements (Samsung Introduction).
Eriksson does not explicitly disclose receiving from a control plane device.  Qiao discloses receiving from a control plane device (Para.[0253]  the SMF 160 may send to the AMF 155 an N11 message e.g., a Nsmf_PDUSession_UpdateSMContext response (comprising: N1 SM container (PDU session ID, PDU session re-establishment indication), N2 SM information (PDU session ID, QoS profile and Para.[0256]  In an example, the AMF 155 may send to the (R)AN 105 an N2 request message 1065 (e.g., N2 SM information received from SMF 160, security context, AMF 155 signaling connection ID, handover restriction list, MM NAS service accept, list of recommended cells/TAs/NG-RAN node identifiers). In an example, the RAN 105 may store the security context, AMF 155 signaling connection Id, QoS information for the QoS flows of the PDU sessions that may be activated and N3 tunnel IDs in the UE 100 RAN 105 context and Para.[0175]  In an example, a 5G QoS indicator may be a scalar that may be employed as a reference to a specific QoS forwarding behavior (e.g. packet loss rate, packet delay budget) to ).
The Examiner would like to note, based on the claim amendment removing “obtaining, by a control plane device, a core network (CN) packet delay budget (PDB) between a first access network device and a first user plane function device”, the Examiner’s interpretation of the “core network (CN) packet delay budget (PDB)” has been changed.  

In the remarks, Applicant contends the claims use the delay budgets to schedule the air interface, not delays associated with a data block that has already been received.
The Examiner respectfully disagrees.  Eriksson discloses using the delay budgets to schedule the air interface (Fig.4 ref. 430 and Para.[0080]  deciding, based on the remaining delay budget, one or more of: whether or not to drop the data block; a modulation and coding scheme with which to schedule the data block for transmission from the radio network node; which one or more transmission resources to allocate for transmission of the data block).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD SAJID ADHAMI whose telephone number is (571)272-8615.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMAD S ADHAMI/               Primary Examiner, Art Unit 2471